DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the response filed on November 24, 2020.  Claims 14, 15, 18, and 22-31 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-15, 18, 22, and 25-26 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2013/0204178 to Luzon et al (herein Luzon) in view of US Pat. Pub. 2017/0001004 to Murillo (herein Murillo) and US Pat. 6,208,891 to Flower (herein Flower) collectively.
Regarding claim 14, Luzon discloses a device for the cosmetic treatment of keratin materials with an electric current (transdermal delivery device 10, Fig. 1), the device comprising: 

    PNG
    media_image1.png
    576
    788
    media_image1.png
    Greyscale

Annotated Fig. 1 of Luzon
However, Murillo teaches an electrotherapy device (Fig. 1) including electrodes (active electrodes 21-24, Fig. 1) and at least one sensor configured to measure a current applied between each of the electrodes and a keratin material (current measuring devices 201-204 measure the current/voltage output of the electrodes 21-24, Para. [0045], Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Luzon to include multiple electrodes as taught by Murillo in order to provide a uniform, controlled electrical current over a wider treatment area.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the end piece of Luzon to include a sensor to measure current as taught by Murillo in order to prevent damage to the skin of the user through excessive current application.
Luzon, as modified above, does not disclose wherein the voltage is not applied to any of the electrodes that have a corresponding measured current value that is less than a set current value.
However, Flower teaches a disabling circuit for an iontophoretic device (Fig. 1) including wherein the voltage is not applied to any of the electrodes that have a corresponding measured current value that is less that a set current value (current control circuit 42 detects whether a current is below a threshold value and ceases operation if too low, Col. 4 lines 21-38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of modified Luzon to incorporate detection of skin contact as taught by Flower in order to avoid excess power usage by an electrode not in contact with the skin.
Regarding claim 15, the now modified device of Luzon (as discussed above with respect to the rejection of claim 14) discloses a body (Luzon main body 11), an end piece (Luzon annotated figure) with electrodes (Murillo active electrodes 21-24), at least one current generator (Luzon electrical system 22), at least one sensor (Murillo current measuring devices 201-204), a counter electrode (Luzon return electrode 20), and a microcontroller (Luzon controller 24).  
However, Murillo teaches an electrotherapy device (Fig. 1) including a plurality of current generators that are each connected to one of the electrodes (voltage generators 211, 221, 231, 241 are connected to the electrodes 21-24; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the current generator of Luzon to be multiple current generators each connected as taught by Murillo in order to tailor delivery of electrical current to each electrode for more efficient treatment and power usage.
Regarding claim 18, the now modified device of Luzon (as discussed above with respect to the rejection of claim 14) discloses a body (Luzon main body 11), an end piece (Luzon annotated figure) with electrodes (Murillo active electrodes 21-24), at least one current generator (Luzon electrical system 22), at least one sensor (Murillo current measuring devices 201-204), a counter electrode (Luzon return electrode 20), and a microcontroller (Luzon controller 24).
Luzon further discloses a switch electrically connected to each of the electrodes (contact between the skin and the electrodes, i.e. a closed circuit, is detected by means of a contact sensor or switch, Para. [0058]).
Regarding claim 22
Luzon further discloses wherein the device further comprises a source of light (indicator 28 may be, e.g., an LED, light, or display screen; Fig. 1; Para. [0067]).
Regarding claim 25, the now modified device of Luzon (as discussed above with respect to the rejection of claim 14) discloses a body (Luzon main body 11), an end piece (Luzon annotated figure) with electrodes (Murillo active electrodes 21-24), at least one current generator (Luzon electrical system 22), at least one sensor (Murillo current measuring devices 201-204), a counter electrode (Luzon return electrode 20), and a microcontroller (Luzon controller 24).
Luzon further discloses wherein the device further comprises a reservoir of cosmetic product (canister 12 contains substance to be topically applied to skin of the patient, which may be removed and replaced, Paras. [0045] and [0049]).
Regarding claim 26, the now modified device of Luzon (as discussed above with respect to the rejection of claim 25) discloses a body (Luzon main body 11), an end piece (Luzon annotated figure) with electrodes (Murillo active electrodes 21-24), at least one current generator (Luzon electrical system 22), at least one sensor (Murillo current measuring devices 201-204), a counter electrode (Luzon return electrode 20), and a microcontroller (Luzon controller 24).
Luzon further discloses wherein the reservoir of cosmetic product is removable (“canister 12 may be removed and another canister 12 installed in its place,” Para. [0049]).

Claims 23 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Luzon, Murillo, and Flower, as applied to claim 14 above, and further in view of DE 102007030670 to Hardenburg (herein Hardenburg).
Regarding claim 23, the now modified device of Luzon (as discussed above with respect to the rejection of claim 14) discloses a body (Luzon main body 11), an end piece (Luzon 
However, Hardenburg teaches an anti-wrinkle device (10, Fig. 1) wherein the device comprises a source of heat (heat source 24 may be a heating filament or infrared source 26 may be an infrared lamp, Paras. [0042] and [0043] of the machine translation supplied herewith).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the keratin treatment device of modified Murillo to incorporate the heating filament or infrared lamp as taught by Hardenburg in order to relax the facial muscles and smooth the skin to allow for more uniform treatment of keratin materials by the device (Hardenburg Para. [0043]).
Regarding claim 24, the now modified device of Luzon (as discussed above with respect to the rejection of claim 23) discloses a body (Luzon main body 11), an end piece (Luzon annotated figure) with electrodes (Murillo active electrodes 21-24), at least one current generator (Luzon electrical system 22), at least one sensor (Murillo current measuring devices 201-204), a counter electrode (Luzon return electrode 20), and a microcontroller (Luzon controller 24).
Modified Luzon further discloses wherein the source of heat comprises an infrared source (infrared source 26 as an infrared lamp) or a resistor (heat source 24 as a heating filament).

Claims 27-31 rejected under 35 U.S.C. § 103 as being unpatentable over Luzon, Murillo, and Flower, as applied to claims 25 above, and further in view of US Pat. Pub. 2011/0015463 to Legendre et al (herein Legendre).
Regarding claim 27, the now modified device of Luzon (as discussed above with respect to the rejection of claim 25) discloses a body (Luzon main body 11), an end piece (Luzon annotated figure) with electrodes (Murillo active electrodes 21-24), at least one current generator (Luzon electrical system 22), at least one sensor (Murillo current measuring devices 201-204), a counter electrode (Luzon return electrode 20), and a microcontroller (Luzon controller 24).  Luzon, as modified above, does not disclose wherein the cosmetic product is chosen from a face care or body care composition; a composition for making up the face or body; a hair treatment composition; or a composition for the scalp.
However, Legendre teaches a cosmetic applicator (device 1, Fig. 2) wherein the cosmetic product (composition, Fig. 1) is chosen from a face care or body car composition (composition may be for facial use which is “a moisturizing or humectant agent,” an anti-ageing agent, a depigmenting agent, or an agent that enhances skin microcirculation; Paras. [0105]-[0110], [0177]-[0179], [0197] and [0276]-[0277]); a composition for making up the face or body (makeup composition, Para. [0076]); a hair treatment composition (composition may be applied to the hair, which may be for washing or conditioning the hair, for settling and styling the hair, for dyeing of the hair, or waving the hair; Paras. [0091], [0107]); or a composition for the scalp (composition may be used on the scalp as an anti-seborrheic, an anti-inflammatory, to prevent hair loss or promote hair regrowth; Paras. [0091], [0213], [0290], [0291], [0295]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cosmetic product of modified Murillo to incorporate the face, make-up, hair, or scalp compositions as taught by Legendre in order to utilize a well-known substance to increase efficacy of treatment by the device and to increase user satisfaction with results of said treatment.
Regarding claim 28, the now modified device of Luzon (as discussed above with respect to the rejection of claim 25) discloses a body (Luzon main body 11), an end piece (Luzon annotated figure) with electrodes (Murillo active electrodes 21-24), at least one current generator (Luzon electrical system 22), at least one sensor (Murillo current measuring devices 201-204), a counter electrode (Luzon return electrode 20), and a microcontroller (Luzon controller 24).
Modified Luzon discloses wherein the cosmetic product is a face care or body care composition having an active agent chosen from humectant or moisturizing active agents (“composition may include a moisturizing or humectant agent,” Paras. [0276]-[0277]) anti-ageing active agents (composition may include anti-ageing agents, Para. [0197]) or active agents that act on cutaneous microcirculation (composition may include “an agent enhancing skin microcirculation,” Para. [0105]).
Regarding claim 29, the now modified device of Luzon (as discussed above with respect to the rejection of claim 28) discloses a body (Luzon main body 11), an end piece (Luzon annotated figure) with electrodes (Murillo active electrodes 21-24), at least one current generator (Luzon electrical system 22), at least one sensor (Murillo current measuring devices 201-204), a counter electrode (Luzon return electrode 20), and a microcontroller (Luzon controller 24).
Modified Luzon further discloses wherein the anti-ageing active agent comprises a depigmenting agent (anti-ageing active agent may be a depigmenting agent, Paras. [0177]-[0179]).
Regarding claim 30, the now modified device of Luzon (as discussed above with respect to the rejection of claim 25) discloses a body (Luzon main body 11), an end piece (Luzon annotated figure) with electrodes (Murillo active electrodes 21-24), at least one current generator 
Modified Luzon further discloses wherein the cosmetic product is a hair treatment composition chosen from a composition for washing the hair, for hair care or conditioning, or for temporary form retention or shaping the hair (composition may be a shampoo or conditioner or to help settle or style the hair, Para. [0091]); a composition for temporary, semi-permanent, or permanent dyeing of the hair (composition may be to combat whitening or graying of the hair, Para. [0107]); or a composition for relaxing or permanent-waving the hair (composition may be used to settle and style the hair, Para. [0091]).
Regarding claim 31, the now modified device of Luzon (as discussed above with respect to the rejection of claim 25) discloses a body (Luzon main body 11), an end piece (Luzon annotated figure) with electrodes (Murillo active electrodes 21-24), at least one current generator (Luzon electrical system 22), at least one sensor (Murillo current measuring devices 201-204), a counter electrode (Luzon return electrode 20), and a microcontroller (Luzon controller 24).
Modified Luzon further discloses wherein the cosmetic product is a composition for the scalp chosen from a composition for preventing hair loss or for promoting regrowth of the hair (composition may encourage growth or limit loss of hair, Para. [0290]-[0291]); an anti-seborrheic composition (an anti-seborrheic may be used to combat greasy skin, Para. [0213]); or an anti-inflammatory (composition may be an anti-inflammatory).

Response to Arguments
Applicant's arguments filed November 24, 2020, have been fully considered but they are not persuasive.  Specifically, Applicant argues the Flower references teaches a control for an .
The Examiner disagrees.  As Examiner asserted previously (see the Final Office Action mailed September 23, 2020, at Para. 42), while Examiner acknowledges that Flowers does not explicitly discuss detecting voltage to control current flow, it is inherent in the reference.  Voltage and current are intimately related through Ohm’s law.  Therefore, since the internal resistance of the sensors and circuitry are a known value, measurement of voltage is a measurement of current.  Also, stopping or starting of current is also stopping or starting of voltage.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the current dropping below a current value is due to an “open circuit” condition caused by the electrode not being in contact with the skin) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the rejections of claims 14, 15, 18, and 22-31 stand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785      

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785